HOOK, Circuit Judge
(dissenting). I am unable to yield assent to the conclusions reached by my associates. It should be borne in mind that there was no controversy between Gaule and Foley over the extent of their respective interests. Had Gaule laid claim to the entire tract of land, or had his interest been indefinite and uncertain or the subject of unsettled controversy, there might be more reason for the construction now adopted, and the authorities cited in the foregoing opinion might be more pertinent. But such' is not this case. Each one conceded that the other was the owner of an undivided half of the land. The proposition of Gaule may therefore be phrased in this way:
“I, Edward Gaule, hereby agree to sell and convey to James Foley my undivided half Interest in 320 acres of land at the rate of $14 per acre.”
The majority of the court hold that this means $14 per acre for each and every acre in which Gaule had an interest. In my opinion, the more reasonable construction is that it means “at the rate of $14 per entire acre” in title and quantity, and that Gaule’s executor is entitled to but half of the total value of the land as so indicated. When one uses in a clause of admeasurement such words as “per acre,” “per ton,” “per pound,” or “per dozen,” he ordinarily means an entire unit of the quantity or number designated, and not a fractional interest therein; and, when he prefixes the phrase “at the rate of,” such conclusion is strengthened. It seems to me quite clear that, when Gaule used the phrase “at the rate of $14 per acre,” he intended an entire acre in respect of both quantity and title, and that the consideration for the sale was to be ascertained by a correlation of his partial interest with the designated value of the whole. The application of a stated price per unit to a definite and agreed fractional interest is of common occurrence in business affairs, and has an accepted signification. Suppose Gaule and Foley owned in equal shares 320 dozen of eggs, and Gaule had proposed to Foley in writing, “I will sell you my half interest in our eggs at the rate of 14 cents per dozen;” would it not appear that a construction that the price named was 14 cents for each and every dozen in which Gaule had an interest was too subtle and refined, and passed by the obvious meaning which lay on the surface ? If one of two equal partners should propose to sell to the other all of his half interest in the firm property at the following rates: Cattle at $30 per head, land at $14 per acre, hay at $12 per ton, oats at 40 cents per bushel, and accounts at 80 per cent, of their face value—the more natural and reasonable construction would be that the prices specified related to the entire title, and that, if the proposition was accepted, the purchaser would not be required to pay the entire price for each head *368of cattle, each acre of land, each ton of hay, each bushel of oats, and ■each outstanding account, “in which the vendor had an interest.”
It is said in the foregoing opinion that the language employed in the contract is not that of technical learning or ambiguous meaning. One of the consequences of this holding would be that if, at the trial, Foley had offered testimony to show that the actual value of the entire title to the land did not exceed $14 per acre, it should have been excluded,, as tending to vary or contradict a plain and unambiguous contract in writing. Cold Blast Transp. Co. v. Bolt & Nut Co., 114 Fed. 77, 52 C. C. A. 25, 57 L. R. A. 696. What I believe to be the fallacy underlying the conclusions of my associates may perhaps be better disclosed by another illustration. Suppose Gaule and Foley were the equal owners of.320 registered 2 per cent, government bonds of the denomination of $100 each, and the written proposition of Gaule, accepted by Foley, was, “I will sell you my interest in our 320 government bonds at the rate of 104 per bond.” The logic of the foregoing opinion would lead to the conclusion that Foley would have to pay $104 for each and every $100 bond in which Gaule had a half interest, which would be equivalent to $208 per bond for the entire title or ownership; and, although it might be said that it was common knowledge that bonds of that particular character had never attained such value, it would be replied that the contract was plain and unambiguous, and the parties thereto were competent to fix any value they chose upon their property.
The truth is the contract before us is ambiguous, and is susceptible of two possible constructions of unequal merit. I am of the opinion that the one adopted by the court below accords with the better reason', and that, even were it more balanced in doubt than I conceive it to be, it would be sustained by well-known rules of law Where the words of an instrument are doubtful, they are to be taken most strongly against the party employing them. Grace v. Insurance Company, 109 U. S. 382, 3 Sup. Ct. 207, 27 L. Ed. 932. Ambiguity in a written instrument must be interpreted most strongly against the person who prepared it. American Surety Company v. Pauly, 170 U. S. 144, 18 Sup. Ct. 552, 42 L. Ed. 977. Where the language of a ■contract is the vendor’s it should be most strongly construed against him. J. J. Moore & Co. v. United States, 38 Ct. Cl. 590. Gaule is the vendor. The words of the writing before us are the words of Gaule, not those of Foley.
For these reasons I think that the judgment of the circuit court should be affirmed.